      Case 1:21-cv-00207-MHH-SGC Document 9 Filed 05/19/21 Page 1 of 2                     FILED
                                                                                  2021 May-19 AM 08:45
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION
MICHAEL WAYNE LATHERS,                     )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 1:21-cv-00207-MHH-
                                           )   SGC
GARY WILLIAMS, et al.,                     )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION
      The magistrate judge entered a report on April 22, 2021, recommending the

Court, pursuant to 28 U.S.C. § 2244(b)(3)(A), dismiss Mr. Lathers’ petition for a

writ of habeas corpus as successive.        (Doc. 8).    The magistrate judge also

recommended the Court deny Mr. Lathers’ motion to stay. (Doc. 8). Although the

magistrate judge advised Mr. Lathers of his right to file objections to the report and

recommendation within 14 days, the Court has not received objections.

      Having reviewed and considered the materials in the court file, including the

report and recommendation, the Court adopts the magistrate judge’s report and

accepts her recommendation. The Court dismisses Mr. Lathers’ petition for a writ

of habeas corpus without prejudice for lack of jurisdiction because Mr. Lathers has

not received authorization from the Eleventh Circuit to file a successive habeas

petition. See 28 U.S.C. § 2244(b)(3)(A). For the same reason, the Court denies Mr.

Lathers’ motion to stay. (Doc. 7). If the Eleventh Circuit gives Mr. Lathers
        Case 1:21-cv-00207-MHH-SGC Document 9 Filed 05/19/21 Page 2 of 2




permission to pursue a second habeas petition, Mr. Lathers may file a timely petition

then.

        A district court may issue a certificate of appealability “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). Mr.

Lathers’ petition does not satisfy either standard, so the Court will not issue a

certificate of appealability.

        The Court will enter a separate final order.

        DONE and ORDERED this May 18, 2021.


                                      _________________________________
                                      MADELINE HUGHES HAIKALA
                                      UNITED STATES DISTRICT JUDGE
